Citation Nr: 0009969	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-19 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to a nonservice-connected 
disability pension.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from February 18, 1959 to 
February 5, 1961.  The record also shows that the veteran had 
reserve duty from February 6, 1961 to February 17, 1965, with 
periods of active duty for training.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the veteran's claim for a nonservice-connected 
disability pension.

The veteran's initial claim for a nonservice-connected 
disability pension was denied in March 1985.  The veteran was 
notified of this determination the same month.  The veteran 
did not file an appeal as to this determination.  As such, 
this determination became final in accordance with applicable 
law.

In February 1997, the RO received the veteran's request to 
reopen his claim, which it denied in correspondence dated in 
May 1997 and in January 1998.  The veteran then filed this 
appeal.


FINDINGS OF FACT

1.  Entitlement to a nonservice-connected disability pension 
was last denied by the RO in March 1985.  The veteran was 
properly notified of this decision, and no appeal was 
perfected therefrom.

2.  Evidence received since the RO's March 1985 decision 
consists primarily of copies of additional service-related 
records and various statements made by the veteran.  In 
effect, the state of the record remains unchanged.



CONCLUSIONS OF LAW

1.  Evidence received since the RO's March 1995 decision that 
denied entitlement to a nonservice-connected disability 
pension is not new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

2.  The March 1995 decision that denied entitlement to a 
nonservice-connected disability pension is final, and the 
veteran's claim is not reopened. 38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1999).  When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5801.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Applicable VA regulation provides for payment of a monthly 
benefit by VA because of a nonservice-connected disability or 
age if the veteran served for 90 days or more in either the 
Mexican border period, World War I or II, the Korean 
conflict, or the Vietnam era or served an aggregate of 90 
days or more in separate periods of service during the same 
or during different war periods, including service during the 
Spanish-American War.  See 38 C.F.R. § 3.3(2)(i) (1999).  
Also, if the veteran served continuously for a period of 90 
consecutive days or more, and such period ended during the 
Mexican border period or World War I or began or ended during 
World War II, the Korean conflict, or the Vietnam era, basic 
entitlement to a nonservice-connected disability pension 
exists.  See 38 C.F.R. § 3.3(2)(ii) (1999).

Duty periods include active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty for training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  See 38 C.F.R. § 3.6(a) (1999) (emphasis 
added).  Active duty, for VA purposes, means full time duty 
in the Armed Forces, other than active duty for training.  
See 38 C.F.R. § 3.6(b) (1999) (emphasis added).

The period of war for the Vietnam era begins February 28, 
1961 and ends on May 7, 1975, inclusive, in the case of a 
veteran who served in the Republic of Vietnam during that 
period.  See 38 C.F.R. § 3.2(f) (1999).  The period beginning 
on August 5, 1964 and ending on May 7, 1975, inclusive, 
applies in all other cases as to service during the Vietnam 
era.  Id.

II.  Factual Background

When the RO considered the veteran's claim in March 1985, the 
pertinent evidence of record consisted of the veteran's DD 
Form 214, verification of the veteran's period of service by 
the appropriate service department, and the veteran's service 
medical records.

The veteran's DD Form 214 indicates that the veteran had 
active service from February 18, 1959 to February 5, 1961.  
The veteran did not serve in the Republic of Vietnam.  The 
veteran's reserve obligation ended February 17, 1965.

The service department verification of the veteran's service 
indicates that the veteran's active duty was from February 
18, 1959 to February 5, 1961.  The veteran had reserve duty 
in the Army from February 6, 1961 to February 17, 1965.

The veteran's service medical records cover the period from 
October 30, 1958 (enlistment examination) to February 4, 
1961.

Subsequent to the RO's March 1985 determination, the RO 
received and considered copies of additional service-related 
records, another service department verification of the 
veteran's service, and various statements from the veteran.

The copies of additional service-related records show that 
the veteran continued to serve his country, as a member of 
the Army Reserves, subsequent to February 1961.  This 
additional information also shows that the veteran had active 
duty for training from August 3 to August 17, 1963 and from 
August 15 to August 29, 1964.  At the end of these two-week 
periods, the veteran's status reverted to inactive.

The additional service department verification of the 
veteran's service again indicated that the veteran's period 
of active service was from February 18, 1959 to February 5, 
1961.  It was specifically noted that there was no record on 
file as to any active duty subsequent to February 5, 1961.

The various statements by the veteran reflect his outrage at 
being denied VA benefits based upon his service dates.  The 
veteran stated that a veteran was a veteran was a veteran.  
It was unequal treatment to provide benefits for some 
veterans and not for others.  The veteran believed that his 
active duty for training, which occurred during the Vietnam 
"War," was, in fact, active duty during the Vietnam era.  
As such, he was entitled to a nonservice-connected disability 
pension.

III.  Analysis

When the RO denied the veteran's claim for a nonservice-
connected disability pension in March 1985, it did so based 
upon service department findings and applicable VA 
regulations that the veteran did not have qualifying service 
for such benefit.  Prior to March 1985, the RO received and 
considered copies of additional service-related records, 
another service department verification of the veteran's 
service, and various statements made by the veteran. While 
the Board recognizes the presumption of credibility afforded 
evidence presented by a veteran in an attempt to reopen a 
final decision, it does not find the additional evidence to 
be new and material, as required by law.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Specifically, the copies of additional service-related 
records and the additional verification of the veteran's 
service by the appropriate service department, while new to 
the evidence of record in that they were literally not 
contained in the veteran's claims file in March 1985, are not 
material.  For evidence to be considered sufficient to reopen 
a prior denial, it must be both new and material.  Id.  Here, 
though, this additional evidence is merely redundant and 
cumulative in nature.  Id.  The veteran's recognized period 
of active service is from February 18, 1959 to February 5, 
1961.  In this respect, the Board notes that this period of 
active service has never been in dispute.  Rather, the 
veteran has asserted that his two-week periods of active duty 
for training count as active duty during a period of war, the 
Vietnam era.  As to this assertion, the Board notes that the 
RO was aware of the veteran's reserve duty in March 1985, 
when it denied the veteran's claim as he did not have 
qualifying service.  Nothing received and considered by the 
RO subsequent to its March 1985 determination addresses or 
changes the basis for the prior denial.  In effect, there 
still is no evidence of record showing or suggesting that the 
veteran has qualifying service as to a claim of entitlement 
to service connection for a nonservice-connected disability 
pension.  As such, this additional evidence need not be 
considered in order to fairly decide the merits of the 
veteran's claim.  Id.

In reaching this determination, the Board notes that service 
department findings are binding on VA for purposes of 
establishing service in the United States Armed Forces.  See 
Duro v. Derwinski, 2 Vet. App. 530 (1992).  The Board also 
reiterates that the veteran has not contended that his 
verified periods of service, both active and reserve, are 
incorrect.  Rather, the veteran simply believes that his two-
week periods of active duty for training count as active duty 
during a period of war, during the Vietnam era.

As to the various statements made by the veteran, the Board 
notes that they, too, are new to the record, in that they 
were not before the RO in March 1985.  However, these 
statements are not material as to the issue of entitlement to 
a nonservice-connected disability pension.  They do not rebut 
the service department findings as to the veteran's active 
service; rather, they express the veteran's belief that his 
two-week periods of active duty for training, which occurred, 
in part, during the Vietnam era, count as active service for 
entitlement purposes.  

The Board has disposed of this claim on the basis of whether 
new and material evidence has been submitted, as allowed by 
law.  See Barnett v. Brown, 83 F.3d. 1380; Green v. Brown, 4 
Vet. App. 382.  As such, the Board has considered whether the 
veteran was given adequate notice of the need to submit 
evidence or argument on the question presented for review, 
along with an opportunity to respond.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In view of the October 1998 statement 
of the case and the February 1999 supplemental statement of 
the case, the Board finds that the veteran has been 
adequately informed of the evidence required in this case and 
afforded an opportunity to respond.

The Board notes that recent case law has prescribed a three-
step test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, supra.

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to a nonservice-connected 
disability pension, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171 (1996).

The Board wishes to stress to the veteran that none of his 
service to his country was either in vain or unappreciated.  
However, Congress has decided that only those with active 
duty during prescribed periods of war are entitled to receive 
a nonservice-connected disability pension.  The veteran's 
two-week periods of active duty, from 1961 to 1965, do not 
qualify as active service for nonservice-connected disability 
benefit purposes.  See 38 U.S.C.A. § 101(12) (West 1991); 
38 C.F.R. §§ 3.2(f), 3.3(2)(i), (ii), 3.6(a), (b) (1999).



ORDER

New and material evidence has not been submitted sufficient 
to reopen the veteran's claim of entitlement to a nonservice-
connected disability pension; the veteran's claim is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

